DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, drawn to Figs 1-3, Claims 1-4 and 9-13 in the reply filed on February 17, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Applicant is reminded that while Applicant is instructed to identify claims directed to the elected species, the examiner may further withdraw any other claims that are directed to non-elected species. See MPEP §821, “All claims that the examiner finds are not directed to the elected invention are withdrawn from further consideration by the examiner.”  Therefore, Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species.
Claim 12 is directed toward Species C, drawn to Fig 6 describing the water-cooled condenser, the air-conditioning heat exchanger, and the battery heat exchanger in series.
 The election was made without traverse in the reply filed on February 17, 2020.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or without traverse in the reply filed on February 17, 2020.

Status of Claims
This action is in reply to the response to the restriction filed on February 17, 2020.
The amendment to the specification filed February 17, 2020 is entered.
Claims 1-13 are currently pending and have been examined.
Claims 5-8 and 12 are withdrawn.


Information Disclosure Statement

Acknowledgement is hereby made of receipt of the Information Disclosure Statement filed by the Applicant on May 09, 2018.  

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0008] describes “a controller 13 that controls the air-conditioning blower and the battery blower” in lines 8-9.  However, paragraph [0036], in lines 5-7, provides “[t]he controller is configured to control the air-conditioning blower 106, the battery blower 107, and the three-way valve 108.”  In one instance, the controller is described as actively controlling and in the other, the controller is described as being capable of controlling by way of the battery warming-up mode.  Both paragraphs describe the controller as executing 
Paragraph [0008] describes, “a battery blower (107) that generates the battery air flow passing through the battery heat exchanger” in lines 7-8.  However, Fig 2 illustrates, and paragraph [0020] describes, “the air-conditioning air flow sent by the air-conditioning blower 106 to the air-conditioning heat exchanger 102 is then sent as the battery air flow to the battery heat exchanger 103 by the battery blower 107.”  Thus, does the blower generate air flow or does it simply circulate the air flow across the battery heat exchanger? This ambiguity within the specification causes the boundary of the claims to lack clear definition.     
Paragraph [0008] states, “an air-conditioning blower (106) that generates
the air-conditioning air flow passing through the air-conditioning heat exchanger;
a battery blower (107) that generates the battery air flow passing through the
battery heat exchanger; a controller (13) that controls the air-conditioning blower and the battery blower” in lines 5-9.  However, it should states, “an air-conditioning blower (106) that generates the air-conditioning air flow passing through the air-conditioning heat exchanger (102); a battery blower (107) that (103); a controller 13 that controls the air-conditioning blower (106) and the battery blower (107).”
Paragraph [0015] lines 19-21; and Paragraph [0016] lines 1-2 on page 6 states, “…a refrigerant discharged from a compressor as the compression machine or a fluid heat-exchanged with the refrigerant.” However, the paragraphs should state “…a refrigerant discharged from a compressor as the compression machine or a fluid heat-exchanged with the refrigerant discharged from the compressor.” As provided in at least paragraph [0009] and called for in the claims.
Paragraph [0022] states, “[d]uring a period of time from the initial stage of the start-up to a time t1, the heat exchange is performed only in the battery heat exchanger 103, so that as shown at (C) in FIG. 3, the outlet air temperature of the battery heat exchanger 103 increases, and as shown at (B) in FIG. 3, the temperature of the battery is also increased.” However, for clarity purposes, Examiner suggest that it state, “From the initial stage of the start-up to , as shown at (C) and (B), respectively in Fig 3.” 
Paragraph [0032] states, “, “[i]n a period of time from the initial stage of the start-up to a time t1, the heat exchange is performed only in the battery heat From the initial stage of the start-up to , as shown at (C) and (B), respectively in Fig 5.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-11, 13 and withdrawn Claims 5-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a battery heat exchanger that heats a battery air flow to be sent to a battery by using, as a heat source, a refrigerant discharged from the compressor or a fluid heat-exchanged with the refrigerant discharged from the a refrigerant is introduced in line 2 of Claim 1 by way of the compressor, and “… a heat source, a refrigerant discharged from the compressor or a fluid heat-exchanged with the refrigerant discharged from the compressor” has already been introduced in line 4-6 of Claim 1, by way of the air-conditioning heat exchanger.  It is unclear as to (1) whether the battery heat exchanger is using the same refrigerant as that of the compressor or the air-conditioning heat exchanger or an altogether new and distinct refrigerant; and (2) whether the fluid used as a heat source by the air-conditioning heat exchanger, is the same heat source fluid to be used by the battery, since a refrigerant has been introduced 3 times in the claim, and the heat source and fluid heat exchanged with the refrigerant has already been introduced.  The specification as originally filed, fails to describe a compressor discharging multiple refrigerants or a configuration of the battery warming-up system that includes the capability of using a different heat source for each of the claimed heat exchangers, and the heat source consisting of multiple fluids heat-exchanged with the refrigerant discharged from the compressor.  This disconnect between the written disclosure and the claimed invention creates an ambiguity such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, the metes and bounds of the claim are not clearly defined.  A claim without clear boundaries is rendered indefinite.  For the purpose of this examination, the limitation will be interpreted to mean the same refrigerant and fluid previously introduced in the claim.  
Claim 1 recites the limitation “a controller that controls the air-conditioning blower and the battery blower, wherein the controller executes a battery warming-up mode of controlling at least one of the air-conditioning blower and the battery blower...” in lines capable of performing the function of controlling the blowers, can perform the function independently without executing the battery warming-up mode or a signal to indicating the required function as claimed, since the specification as originally filed, fails to describe the controller as having this capability independent of the battery warming-up mode.  Thus, the specification as originally filed, fails to provide guidance or instruction with respect to the controlling having this capability.  In the absence of such guidance or instruction, one of ordinary skill in the art would not be able to determine the metes and bounds of the claimed invention, thereby rendering the claim indefinite.  For the purpose of this examination, the limitation will be interpreted as a control that is configured to control the air-conditioning blower and the battery blower.  
The term "high-temperature" in claim 11 is a relative term which renders the claim indefinite.  The term "high-temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   The specification, as originally filed, provides no definition or guidance with respect to the term “high-temperature,” and in the absence of such definition or guidance, one of ordinary skill in the art would not be able to determine the metes and .
Claim 13 is rejected using similar rationale as that of Claim 1 regarding the heat source, refrigerant and fluid.
withdrawn Claim 5 recites the limitation “further comprising: an air-conditioning adjustment portion that adjusts an amount of the refrigerant or the fluid flowing to the air-conditioning heat exchanger; and a battery adjustment portion that adjusts an amount of the refrigerant or the fluid flowing to the battery heat exchanger, wherein
the controller is configured to control the air-conditioning blower, the battery blower, the air-conditioning adjustment portion, and the battery adjustment portion, the controller executes a battery warming-up mode to control at least one of the air-conditioning blower, the battery blower, the air-conditioning adjustment portion, and the battery adjustment portion such that the air-side temperature efficiency in the air-conditioning heat exchanger is higher than the air-side temperature efficiency in the battery heat exchanger.” This limitation renders the claim indefinite.  The specification, as originally filed, fails to provide support for a battery warming-up system including a controller, further comprising “an air-conditioning adjustment portion” and “a battery adjustment portion,” wherein the controller via the warming-up mode controls at least one of the adjustment portions. Paragraph [0030] with reference to Fig 4, describes a single three-way valve that can be used to adjust an amount of fluid flowing into the air-conditioning and the battery heat exchangers.  Paragraph [0036] describes the controller as being configured to control the blowers and the three-way valve, not multiple three-way valves.  Because of this, one of ordinary skill in the art, at the time of 
Furthermore, it is unclear as to how “an air-conditioning adjustment portion” and/or “a battery adjustment portion” can adjusts an amount of the refrigerant or the fluid flowing to the air-conditioning heat exchanger and/or the battery heat exchanger when per Figure 4, it is positioned downstream of both heat exchangers?  Is the intent to adjust the fluid after it has already pass through the heat exchangers?  This ambiguity further renders the claim indefinite.  
Note: The rejection under 112(b) of withdrawn Claim 5 is being provided in furtherance of prosecution.
withdrawn Claims 6-7, are rejected using similar rationale to that of Claim 5, regarding the adjustment portions, and likewise, the rejection is being provided in furtherance of prosecution.
withdrawn Claim 12 recites the limitation "the water-refrigerant heat exchanger" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Note: The rejection under 112(b) of withdrawn Claim 12 is being provided in furtherance of prosecution.
Claims 2-4 and 9-10 are rejected as depending from the rejected Claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Withdrawn Claim 12 would be rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Withdrawn Claim 12 recites the limitation “the water-refrigerant heat exchanger, the air-conditioning heat exchanger, and the battery heat exchanger are arranged in series in order from an upstream side in
a flow of the fluid.” However, withdrawn Claim 5, from which withdrawn Claim 12 depends from describes a battery warming-up system provided with “an air-conditioning adjustment portion” and “a battery adjustment portion” which drawn to a configuration wherein at least the air-conditioning heat exchanger, and the battery heat exchanger are in parallel (see paragraph [0043] of the specification).  Because of this, withdrawn Claim 12 fails to further limit the subject matter of withdrawn Claim 5.  Further it introduces a configuration of the invention that is not disclosed, and is improper for a dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.   
Note: The rejection under 112(d) of withdrawn Claim 12 is being provided in furtherance of prosecution.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (U.S. Patent Application Publication No. 2013/0199217) hereinafter Arai, in view of Inoue et al. (U.S. Patent Application Publication No. 2003/0080714) hereinafter “Inoue.”
Regarding Claim 1, Arai discloses:
A battery warming-up system (see Fig 1) comprising: 
a compressor (21) that compresses and discharges a refrigerant (coolant, see paragraph [0016]); 
an air-conditioning heat exchanger (22) that heats an air-conditioning air flow to be sent to an air-conditioning space by using, as a heat source, a refrigerant discharged from the compressor (21, see paragraph [0017]);
a battery heat exchanger (29) that heats a battery air flow to be sent to a battery (5) by using, as a heat source, a refrigerant discharged from the compressor (21, see paragraph [0025]); 
an air-conditioning blower (14) that generates the air-conditioning air flow passing through the air-conditioning heat exchanger (22); 
a battery blower (31) that generates the battery air flow passing through the battery heat exchanger (29); and 
a controller (40).
Arai fails to explicitly teach, the controller that controls the air-conditioning blower and the battery blower, wherein the controller executes a battery warming-up mode of controlling at least one of the air-conditioning blower and the battery blower such that an air-side temperature efficiency in the air-conditioning heat exchanger is higher than an air- side temperature efficiency in the battery heat exchanger.  
However, Inoue, in a related field directed toward battery temperature control, teaches a system (see Fig 6 of Inoue) including a controller (100) that controls a plurality of blowers (212, 222, 150), wherein the controller (100) executes a mode such that an air-side temperature efficiency in one heat exchanger (214) is higher than an air- side temperature efficiency in another heat exchanger battery heat exchanger (225, see Claim 9, Fig 11), to afford temperature control of the battery independent of the air-conditioning function (see paragraph [0062] of Inoue).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a battery warming-up system comprising a controller, an air-conditioning blower, and a battery blower, further includes wherein the controller controls the air-conditioning blower and the battery blower, wherein the controller executes a battery warming-up mode of controlling at least one of the air-conditioning blower and the battery blower such that an air-side temperature efficiency in the air-conditioning heat exchanger is higher than an air- side temperature efficiency in the battery heat exchanger, as taught by Inoue, in the invention of Arai, in order to advantageously afford temperature control of the battery independent of the air-conditioning function (see paragraph [0062] of Inoue), thereby increasing the efficiency of the overall system. 
Note that in claim 1, the limitations underlined above are intended use recitations. In order to patentably distinguish the claimed invention from the prior art, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art. If the prior art structure is capable of performing the intended use, then it meets the requirement of claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). 

Regarding Claim 2, Arai as modified by Inoue, meets the limitation of Claim 1, requiring a controller that controls the air- conditioning blower and the battery blower.  Inoue further teaches, wherein 2Docket No.: 4041J-003227-US-NP the controller (100, see Fig 6 of Inoue) adjusts an air blowing volume of at least one of the air- conditioning blower (222) and the battery blower (150) in the battery warming-up mode such that an air speed of the battery air flow passing through the battery heat exchanger (224) is higher than an air speed of the air-conditioning air flow passing through the air- conditioning heat exchanger (214, see paragraph [0098]: the airflow amount generated in the battery blower is increased when the battery temperature is less than a pre-determined amount).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Inoue, and further in view of Kawakami et al. (U.S. Patent Application Publication No. 2014/0311180) hereinafter “Kawakami.”
Regarding Claim 10, Arai as modified, fails to explicitly teach, wherein, the controller executes the battery warming-up mode when a temperature of the refrigerant or the fluid is higher than a temperature of the battery.  
However, Kawakami, in a related field including battery temperature control, teaches a heat exchanging system (1) that includes a controller (80), wherein, the controller (80, see Fig 10 of Kawakami) executes the battery warming-up mode when a temperature of the refrigerant (at the inlet and outlet of the heat exchanging portion 61, see Fig 6, paragraph [0131]) is higher than a temperature of the battery (61, see Fig 11, paragraph [0134]), so that it is possible to execute charging control without deceasing the charging efficiency by heating the battery when the battery is charged by an external power supply in cold places (see paragraph [0137] of Kawakami). 
, as taught by Kawakami, in the modified invention of Arai, in order to advantageously prevent a decrease in charging efficiency by heating the battery when charging the battery with an external power supply in cold environments (see paragraph [0137] of Kawakami), thereby improving the merchantability of the system.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Inoue, and further in view of Kinoshita et al. (JP2013001160), Kishita et al (U.S. Patent Application Publication No. 2015/0128638) hereinafter “Kishita” is used as an English Translation.

Regarding Claim 11, Arai as modified, fails to explicitly teach, wherein, 5Docket No.: 4041J-003227-US-NP the fluid is high-temperature water which is heat-exchanged at a water- refrigerant heat exchanger in a refrigeration cycle, and the air-conditioning heat exchanger and the battery heat exchanger are arranged in parallel.
However, Kishita, teaches a system (3, see Fig 1 of Kishita) including a fluid, wherein, 5Docket No.: 4041J-003227-US-NP the fluid is high-temperature water (see paragraph [0027]) which is heat-exchanged at a water- refrigerant heat exchanger (42, 43) in a refrigeration cycle, and the air-conditioning heat exchanger (32) and the battery heat exchanger (31) are arranged in parallel, to allow simultaneously heating or cooling of the battery and an air conditioned space at different temperatures (see paragraph [0011] of Kishita).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a battery warming-up system comprising a controller, an air-conditioning blower, and a battery blower, further includes wherein, the controller executes the battery warming-up mode when a temperature of the refrigerant or the fluid is higher than a temperature of the battery, as taught by Kawakami, in the modified invention of Arai, in order to advantageously prevent a decrease in charging efficiency by heating the battery when charging the battery with an external power supply in cold environments (see paragraph [0137] of Kawakami), thereby improving the merchantability of the system.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Inoue, and further in view of Fakheri (Heat Exchanger Efficiency) hereinafter “Fakheri.”

Regarding Claim 13, Arai discloses:
A battery warming-up system (see Fig 1) comprising: 
a compressor (21) configured to compress and discharge (capable of compressing and discharging)  a refrigerant; 
an air-conditioning heat exchanger (22) that heats air to be sent to an air- conditioning space by using, as a heat source, a refrigerant discharged from the compressor (21, see paragraph [0017]); 
a battery heat exchanger (29) that heats air to be sent to a battery (5) by using, as a heat source, the refrigerant discharged from the compressor (21, see paragraph [0025]); 
an air-conditioning blower (14) configured to generate (capable of generating) an air flow passing through the air-conditioning heat exchanger (22);  6Docket No.: 4041 J-003227-US-NP 
a battery blower (31) configured to generate (capable of generating) an air flow passing through the battery heat exchanger (29); and 
a controller (40).
Arai fails to explicitly teach, the controller configured to control (capable of controlling) at least one of the air-conditioning blower and the battery blower, to set a battery warming-up mode in which a temperature efficiency in the air-conditioning heat exchanger is higher than a temperature efficiency in the battery heat exchanger, wherein the temperature efficiency in the air-conditioning heat exchanger is related to a temperature change rate between an air outlet and an air inlet of the air-conditioning heat exchanger, and the temperature efficiency in the battery heat exchanger is related to a temperature change rate between an air outlet and an air inlet of the battery heat exchanger.
However, it well known in the art, that temperature efficiency of a heat exchanger is defined as the ratio of the heat transferred into the heat exchanger to the heat that would be transferred out as a method of assessing the performance of the components 
Furthermore, Inoue, in a related field directed toward battery temperature control, teaches a system (see Fig 6 of Inoue) including a controller (100) that controls a plurality of blowers (212, 222, 150), wherein the controller (100) that executes a mode (see Fig 8) of controlling at least one of the blowers (150), to set a battery warming-up mode in which a temperature efficiency in the air-conditioning heat exchanger (214)  is higher than a temperature efficiency in the battery heat exchanger (225, see Claim 9, Fig 11), to afford temperature control of the battery independent of the air-conditioning function (see paragraph [0062] of Inoue).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a battery warming-up system comprising a controller, an air-conditioning blower, and a battery blower, further includes wherein the controller controls the air-conditioning blower and the battery blower, wherein the controller executes a battery warming-up mode of controlling at least one of the air-conditioning blower and the battery blower, to set a battery warming-up mode in which a temperature efficiency in the air-conditioning heat exchanger is higher than a temperature efficiency in the battery heat exchanger, as taught by Inoue, in the invention of Arai, in order to advantageously afford temperature control of the . 

Allowable Subject Matter
Claims 3-4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, fails to disclose or suggest a battery warming-up system including a controller, wherein the controller drives the battery blower from a stage in which a temperature of the refrigerant or the fluid flowing through the battery heat exchanger is lower than a temperature of the refrigerant or the fluid flowing through the air-conditioning heat exchanger in the battery warming-up mode;  wherein the controller controls the battery blower to reduce an air speed of the battery air flow passing through the battery heat exchanger when the controller executes the battery warming-up mode and determines that the battery reaches a target temperature; and  wherein, the controller executes the battery warming-up mode when discharge from the battery is started, as claimed in combination with all other claimed features. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763